PER CURIAM.
This is an appeal by Irvin Anderson from an order of the district court denying his motion to vacate or modify an arbitration award in favor of respondent, Dollar Shelter, Inc. Reversed and remanded with instructions.
In our recent decision of State v. Coin Wholesalers, Inc. Minn., 250 N.W.2d 583, filed December 30, 1976, we held that there was a violation of the Minnesota securities laws, Minn.St.1974, c. 80A, in the sale of silver coins on margin by respondent. The practical effect of that decision is to allow appellant, a party to the class action, to recover from respondent, for although the instant case is before us in a different posture, the judgment at bar was not entered pursuant to any finding by the arbitrator *590on the question of alleged security law violations.
As this issue has now been fully determined, we conclude that the instant matter must be remanded to the trial court with instructions that it vacate the judgment entered herein in accordance with the principles set forth in the Coin Wholesalers case.
Reversed and remanded with instructions.
The petition for rehearing is denied. The original opinion filed in this case on December 30, 1976, is withdrawn and this opinion is substituted therefor.